                                                                               JS-6
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No. SACV 21-00791-CJC (ADSx)                                 Date: May 19, 2021

Title: GARY SCHERER v. CHATRISA ENTERPRISES, LLC



PRESENT:

  HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

       Cheryl Wynn                                          N/A
       Deputy Clerk                                     Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:             ATTORNEYS PRESENT FOR DEFENDANT:

       None Present                                     None Present

PROCEEDINGS: (IN CHAMBERS) ORDER REMANDING CASE TO ORANGE
COUNTY SUPERIOR COURT

        In his Complaint, Plaintiff Gary Scherer alleged that Defendant Chatrisa
Enterprises, LLC violated the Americans with Disabilities Act and the Unruh Act by
failing to provide sufficient information about hotel room accessibility on its website. On
April 27, 2021, Defendant removed the case from Orange County Superior Court based
on federal question and supplemental jurisdiction. (Dkt. 1 [Notice of Removal].) On
May 7, 2021, Plaintiff filed a First Amended Complaint, dropping his ADA claim—the
sole federal claim. (Dkts. 9 [Notice of Dropping Federal Cause of Action], 12 [First
Amended Complaint].) In the First Amended Complaint, Plaintiff asserts that this Court
has jurisdiction “because this matter originally contained an ADA claim and the
defendants removed the case from state court to federal court.” (Dkt. 11 ¶ 4.)

       The Court ordered Plaintiff to show cause in writing why the Court should not
decline supplemental jurisdiction over Plaintiff’s state law claim under 28 U.S.C.
§ 1367(c)(3) and remand the case to Orange County Superior Court. In his response,
Plaintiff stated that he “does not oppose a remand to State Court.” (Dkt. 14.) Similarly,
Defendant filed a response stating that it “does not object if the Court exercises its
discretion in favor of declining supplemental jurisdiction and remanding the case to the
                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA

                          CIVIL MINUTES – GENERAL

Case No. SACV 21-00791-CJC (ADSx)                         Date: May 19, 2021
                                                          Page 2

Orange County Superior Court.” (Dkt. 13.) Accordingly, the Court REMANDS this
case to Orange County Superior Court.
cb

MINUTES FORM 11
CIVIL-GEN                                                  Initials of Deputy Clerk CW
